Citation Nr: 0124851	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  96-51 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a June 10, 1968 rating decision was clearly and 
unmistakably erroneous (CUE) for failing to grant service 
connection for headaches.

2.  Whether a June 10, 1968 rating decision was clearly and 
unmistakably erroneous for failing to grant a 30 percent 
rating for residuals of a shell fragment wound to Muscle 
Group XIX, abdomen and back.

3.  Entitlement to an increased rating for a skull defect, 
residual of a shell fragment wound, currently evaluated as 10 
percent disabling.

4.  Entitlement to a higher initial rating for post operative 
left sinus condition, residual of a shell fragment wound, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 1996 and August 1999 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois. 

The January 1996 rating action also denied a claim for 
service connection for organic brain syndrome.  The veteran 
was granted service connection for this disability, effective 
from March 1993, by rating action in March 2001.  Additional 
claims denied by the RO in the January 1996 and August 1999 
rating decisions were not appealed by the veteran and are not 
currently before the Board.

The veteran's claim for a higher initial rating for post 
operative left sinus condition, residual of a shell fragment 
wound, is the subject of a remand appended to the end of this 
decision.


FINDINGS OF FACT

1.  In a June 1968 rating decision, the RO did not address 
the issue of service connection for headaches.

2.  The veteran never claimed or alleged entitlement to 
service connection for a headache disability prior to June 
1968.

3.  The medical evidence of record in June 1968 did not show 
the veteran to have a chronic headache disability.

4.  The June 1968 rating action granted service connection 
and a 10 percent rating for injuries to Muscle Group XIX, 
residual of shell fragment wounds.

5.  The veteran did not appeal the June 1968 decision and 
that decision to assign a 10 percent ratings for injuries to 
Muscle Group XIX became final.

6.  The veteran has not made specific allegations as to any 
error in fact or law in the assignment of the 10 percent 
rating for injuries to Muscle Group XIX in the June 1968 
rating action in terms that explain why he should have 
received a 30 percent rating for that disability except for 
the alleged error.

7.  The veteran's skull defect consists of a 36 square cm. 
raised area and two 1.5 cm. burr holes, without any loss of 
inner or outer tables of the skull.


CONCLUSIONS OF LAW

1.  The June 10, 1968 rating decision was not clearly and 
unmistakably erroneous for failing to grant service 
connection for headaches.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105(a) (2000).

2.  The assignment of a 10 percent rating for residuals of a 
shell fragment wound to Muscle Group XIX, abdomen and back, 
by the June 10, 1968 rating decision, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 3.105(a) (2000).

3.  The criteria for an increased rating for a skull defect, 
residual of a shell fragment wound, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5296 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)).  VA has since 
issued regulations consistent with the enactment of this law.  
See Fed. Reg. 45,620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law eliminated the concept of a well 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law and its 
enabling regulations are applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

After reviewing the claims file, the Board finds that the VA 
has fulfilled its duties to notify and assist under the VCAA 
for the claims that are adjudicated in this decision.  The 
record includes VA examination reports, which the Board finds 
to be adequate for rating purposes, as well as VA outpatient 
treatment records.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been notified of the applicable laws and 
regulations which set forth the criteria for clear and 
unmistakable error ("CUE") in a prior rating decision as 
well as the criteria for an increased rating for a skull 
defect.  

It is further noted that the nature of a CUE claim requires a 
determination as to whether clear and unmistakable error 
existed in a prior decision based on a review of the law and 
evidence which was before the rating board "at that time".  
38 C.F.R. § 3.104(a).  Furthermore, the U.S. Court of Appeals 
for Veterans Claims, in a precedent opinion, held that the 
VCAA does not apply to motions for clear and unmistakable 
error in prior Board decisions.  Livesay v. Principi, No. 00-
51, slip op. at 17 (U.S. Vet. App. Aug. 30, 2001) (en banc).  
In reaching that decision, the Court discussed the nature of 
CUE claims with regard to prior rating decisions of the RO as 
well as prior Board decisions.  Thus, although the holding in 
Livesay was for CUE motions with regard to prior Board 
decisions, the Board believes it should be applied to claims 
for CUE in prior rating decisions as well.  

Regardless of whether Livesay is applicable to the present 
case, the Board concludes that the discussions in the rating 
decisions, statement of the case, supplemental statements of 
the case and VA letters have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefits sought, and there has 
therefore been compliance with VA's notification requirement.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
claims and that no further action is necessary to meet the 
requirements of the VCAA.

I.  CUE - Headaches

The veteran claims that there was clear and unmistakable 
error in a June 1968 rating decision due to its failure to 
grant him service connection for headaches.  The veteran was 
discharged from service in February 1968 and submitted his 
original claim for compensation benefits in February 1968.  
On his original claim he did not specify any particular 
disabilities for which he was seeking service connection.

The service medical records which were of record at the time 
of the June 1968 rating action included a December 1967 
Medical Board Report.  This report described the veteran's 
multiple shrapnel wounds that he received in Vietnam and 
described his subsequent medical treatment.  The report notes 
that the veteran complained of headaches in June 1967.  X-
rays were taken and they revealed intracranial foreign body 
with bone fragments.  Later in June 1967, a left frontal 
craniotomy was performed, with debridement of the missile 
wound of the brain.  Both shrapnel and bone spicules were 
removed from the left frontal pole.  The veteran's wounds 
healed without difficulty and it was noted that the veteran's 
complaints of headache resolved.

The veteran was afforded a VA examination in May 1968.  The 
veteran made no complaints or any other reference to 
headaches.  Contrary to the veteran's October 1999 assertions 
in his notice of disagreement, the May 1968 examination 
report makes no reference to headaches.

Based on the December 1967 Medical Board Report and the May 
1968 VA examination report, the June 1968 rating action 
granted the veteran service connection for a number of 
disabilities, residual of shell fragment wounds, for a 
combined disability rating of 80 percent, including special 
monthly compensation for loss of use of one eye.  The veteran 
did not appeal this rating decision and it became final.

In the absence of clear and unmistakable error, unappealed RO 
decisions become final after one year and are not thereafter 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 3.105(a).

The Court has made clear that in order for there to be a 
valid claim of "clear and unmistakable error" in a prior 
final decision, a claimant must assert more than his 
disagreement with how the facts were weighed or evaluated in 
his case.  "Either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied." Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
The Board notes that clear and unmistakable error is a very 
specific and rare kind of error of fact or law that compels 
the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Board notes that the June 1968 rating decision did not 
address the issue of service connection for headaches.  
Further, as discussed above, the veteran never claimed or 
alleged that he was entitled to service connection for 
headaches prior to the June 1968 rating decision.  Inasmuch 
as the June 1968 rating decision did not include a 
determination concerning entitlement to service connection 
for headaches, that decision was not clearly and unmistakably 
erroneous in that regard.

It appears to be asserted that, in effect, the issue of 
entitlement to service connection for headaches, was raised 
by inference by the positive medical findings at the time.  
We find there is no legal authority that medical findings, 
without any statements that can be inferred as a claim from a 
reasonable reading of the veteran's submissions, support such 
an argument.  

The service medical records (which included nursing notes 
showing complaints of headaches in June, July and August 
1967) which were received in 1998 were not previously of 
record.  The duty to assist cannot form the basis of a 
finding that there was an act of CUE.  See Caffrey v. Brown, 
6 Vet. App. 377, 383-84 (1994).  The Board further notes that 
in Hazen v. Gober, 10 Vet. App. 511 (1997), the Court held 
that a failure in the duty to assist could not constitute 
CUE.  Thus, it is the Board's determination that the failure 
of the VA to obtain these service nursing notes is not a 
basis for a finding of CUE.  A breach of the duty to assist 
creates an incomplete record, not an incorrect record.  
Caffrey v. Brown, supra.

The Board also notes that in Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has "constructive 
notice" of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and Board even where they were not actually before 
the adjudicating body.  However, in Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994), the Court held that the Bell 
constructive notice doctrine could not be applied 
retroactively to VA adjudications occurring before Bell was 
decided.  Thus, in the instant case, the VA can not be held 
to have had constructive notice of these unobtained nursing 
notes at the time of the June 1968 decision.  

In summary, the Board finds that the veteran never claimed or 
alleged entitlement to service connection for a headache 
disability prior to June 1968.  The Board also finds that the 
June 1968 rating decision did not include a determination 
concerning entitlement to service connection for a headache 
disability.  Consequently, the Board must find that the 
decision was not clearly and unmistakably erroneous in that 
regard.  To the extent that one could argue that a claim of 
entitlement to service connection for a headache disability 
should have been considered as part and parcel of the veteran 
claims, the medical evidence at the time does not support a 
finding of service connection for a headache disability.  

After reviewing the record the Board concludes that the June 
1968 rating decision which did not consider a headache 
disability, was not undebatably erroneous, in fact or law.  
The appellant has not presented evidence of error of either 
fact or law which, when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Accordingly, the June 1968 
rating decision was not clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a).

II.  Whether there was CUE in a June 1968 Rating Decision for 
failing to assign a 30 percent rating for Muscle Group XIX 
injury

By rating action in June 1968, the veteran was granted 
service connection and a 10 percent rating for injury to 
Muscle Group XIX, residual of shell fragment wound to the 
abdomen.  The 10 percent rating was effective from February 
1968.  By rating action in March 1999 the veteran was granted 
an increased rating of 30 percent for his Muscle Group XIX 
disability, effective from January 7, 1997.  In June 1999 the 
veteran claimed that there was clear and unmistakable error 
in the June 10, 1968 rating decision for failing to grant a 
30 percent rating for residuals of a shell fragment wound to 
Muscle Group XIX.

Unlike the veteran's previously considered CUE claim, the 
June 1968 rating action did consider the appropriate rating 
for the veteran's Muscle Group XIX disability.  The RO 
assigned a 10 percent rating based on the veteran's service 
medical records and on a May 1968 VA examination report.  

The December 1967 Medical Board Report indicates that the 
veteran underwent a midline abdominal exploratory laparotomy.  
No intraperitoneal pathology was found.

On VA examination in May 1968 the veteran was noted to have 
no evidence of scoliosis or kyphosis.  There were multiple 
scars on the right side of the back beginning about the level 
of the 10th rib and extending down on the right side of the 
back.  There were six of the scars on the back varying from 1 
and 1/2 to 3 and 1/2 inches.  The scars on the back were 
nontender and appeared to be well healed and moderately 
keloidal in character.  X-rays of the chest revealed a few, 
small, metallic fragments in the right lateral chest wall and 
right lateral abdominal wall.  Others were noted in the 
subcutaneous tissues of the back at the right of the midline.  
No other abnormality of the chest was noted.  Based on the 
above evidence the veteran was granted service connection and 
assigned a 10 percent rating for injuries to Muscle Group 
XIX, residual of shell fragment wounds.  

As noted above, CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

The veteran seems to be arguing that since he was granted a 
30 percent rating for this disability effective in January 
1997, and his disability has been the same all along, he 
should have been granted a 30 percent rating in 1968.  He has 
also alleged that he would have been granted a 30 percent 
rating if he had been rated under Muscle Group XX instead of 
Muscle Group XIX.  Basically, the veteran appears to be 
making a general argument that the evidence at that time was 
improperly weighed or that the regulations were improperly 
applied.  In Fugo the Court held that when attempting to 
raise a claim of clear and unmistakable error, a claimant 
must describe the alleged error with some degree of 
specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

The veteran has failed to allege clear and unmistakable error 
with the requisite specificity and there is, thus, no 
requirement that the Board address the merits of the clear 
and unmistakable error claim regarding a 10 percent rating 
for residuals of a shell fragment wound to Muscle Group XIX, 
abdomen and back.  See Fugo at 45; Luallen v. Brown, 8 Vet. 
App. 92 at 96.

In view of the foregoing, the RO's June 1968 decision to 
grant the veteran a 10 and not a 30 percent evaluation for 
residuals of a shell fragment wound to Muscle Group XIX, 
abdomen and back, did not contain clear and unmistakable 
error.  As a consequence, the Board finds that the veteran 
has failed to establish a valid claim of clear and 
unmistakable error and, thus, his claim must be denied due to 
the absence of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, (1994).



III.  Higher Initial Rating for Skull Defect

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected skull defect at issue.  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned ratings are based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

By rating action in June 1968, the veteran was granted 
service connection and a 10 percent rating for a skull 
defect, residual of a shell fragment wound.  The veteran 
submitted a claim for an increased rating for his skull 
defect disability in May 1995.  

The veteran was struck by shell fragments, including his left 
eye and skull, in June 1967.  He underwent a craniotomy with 
debridement of the right frontal lobe in June 1967.  A 
January 1968 skull series revealed a radiolucent defect 
surrounding a 6.0 x 6.0 cm. area of bone in the left frontal 
area secondary to craniotomy and raising of a skull flap.  
The defect was a linear radiolucent line which completely 
surrounded the bone flap where it was raised from the 
remainder of the frontal bone.  There were two rounded 
radiolucent defects at the anterior and posterior inferior 
margins of the bone flap measuring 1.5 cm. in diameter, which 
had the appearance of burr hole defects.  No additional 
abnormalities were noted.

On VA examination in July 1997 no description was made of the 
veteran's skull defect.

The veteran was afforded a VA neurological examination in 
April 2001.  The examiner noted that the veteran had a 6.0 
cm. x 6.0 cm. defect in the left frontal area secondary to 
craniotomy and two 1.5 cm. burr holes, without any loss of 
inner or outer tables.  The examiner noted that head x-ray 
showed left maxillary alveolar bone graft.

According to the applicable criteria, loss of a portion of 
both the inner and outer tables of the skull without brain 
herniation warrants a 10 percent evaluation if the size of 
the area lost is smaller than the size of a 25-cent piece, or 
0.716 square inches (4.619 sq. cm.).  A 50 percent evaluation 
requires that the size of the area lost be larger than a 50-
cent piece, or 1.140 square inches (7.355 sq. cm.).  A 30 
percent evaluation is warranted if the size of the area lost 
is intermediate between these two area sizes.  Intracranial 
complications are evaluated separately.  38 C.F.R. § 4.71a, 
Diagnostic Code 5296.

In an April 1996 letter the veteran asserted that he was 
entitled to a higher rating for his skull defect based on a 
1972 VA neuropsychiatric report, based on a March 1996 VA CAT 
scan, and based on an April 1996 VA orthopedist notes and 
skull x-ray report.  The Board finds that these documents do 
not indicate that the veteran is entitled to a higher rating.  
On VA neurological examination in February 1972 the veteran 
was noted to have five burr holes in the skull.  The March 
1996 VA CAT scan gives a description of the veteran's brain 
and not of his skull.  The April 1996 VA orthopedist records 
refer to the veteran's left ankle and not to his skull.  None 
of these records referred to by the veteran indicate that the 
veteran had loss of both the inner and outer tables of the 
skull.

Also in the April 1996 letter, the veteran claimed that he 
was entitled to a 50 percent rating based on a January 1968 
Physical Review Council report.  The veteran pointed out that 
this January 22, 1968 service document specifically states 
that the veteran should be rated 50 percent for his skull 
defect under VA Code 5296 due to the craniotomy's 36 cm. 
square size.  

The Board notes that while the January 1968 Physical Review 
Council report does state that the veteran met the criteria 
for a 50 percent rating for his skull defect, a review of the 
medical records and Diagnostic Code 5296 reveals otherwise.  
Diagnostic Code 5296 does not refer to the size of an 
indentation or raised area of the veteran's head.  
Consequently, the 36 square cm defect of the left frontal 
area of the veteran's skull is not relevant to the rating of 
his skull defect.  Diagnostic Code 5296 clearly states that 
the rating depends on the size of the loss of both the inner 
and outer tables of the skull.  In the veteran's case the 
shell fragment wound to the skull and the subsequent 
craniotomy did not result in loss of the inner and outer 
tables of the skull.  The January 2001 VA examination did not 
identify any areas of actual loss of skull bone.  The January 
2001 VA examination report specifically notes that the 
veteran had no loss of the inner and outer tables of the 
skull.  Without such loss, the veteran is not entitled a 
higher rating for his skull defect.  Accordingly, an 
increased rating for a skull defect residuals of a shell 
fragment wound is not warranted.  



ORDER

The June 10, 1968 rating decision was not clearly and 
unmistakably erroneous for failing to grant entitlement to 
service connection for a headache disability.

A June 10, 1968 rating decision was not clearly and 
unmistakably erroneous for failing to grant a 30 percent 
rating for residuals of a shell fragment wound to Muscle 
Group XIX, abdomen and back.

Entitlement to an increased rating for a skull defect, 
residuals of a shell fragment wound, is denied.


REMAND

The Board finds that the fact that the issue of a higher 
initial rating for a post operative left sinus condition, 
residual of a shell fragment wound, has not been considered 
by the RO since passage of the VCAA precludes consideration 
of this claim by the Board.  There is a duty to assist the 
veteran in the development of information and evidence 
necessary to substantiate the veteran's claim for a higher 
initial rating.  

The veteran was granted service connection and a 10 percent 
rating for a post operative sinus condition by rating action 
in August 1999.  The RO determined that there was CUE in the 
June 1968 rating action for failing to grant service 
connection for that condition.  The RO assigned the 10 
percent rating effective from June 11, 1968.  While the 
veteran was afforded a VA medical examination in January 
2001, the examination did not include an examination of the 
veteran's sinuses.  A VA examination which describes the 
veteran's sinuses and describes the symptoms which are 
residual of the veteran's post operative sinus condition is 
necessary so that the appropriate rating can be assigned for 
the veteran's sinus disability. 


In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for the veteran's 
service-connected post operative sinus 
disability.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records, the RO must identify 
to the veteran which records were 
unobtainable, describe to the veteran the 
efforts which were made in an attempt to 
secure the records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.  

2.  Thereafter, the veteran should be 
afforded comprehensive VA examination by 
the appropriate specialist to determine 
the current severity of his post 
operative left sinus disability.  The 
claims folder must be made available to 
and reviewed by the examiner, and the 
examiner should indicate in the 
examination report that this has been 
accomplished.  All indicated studies and 
tests should be performed.  The examiner 
should provide a brief history of the 
veteran's service-connected post 
operative sinus disability, noting which 
symptoms previously recorded in VA 
examinations were actually due to that 
disability.  Specifically, the examiner 
should indicate whether headaches 
reported in the past were a result of the 
veteran's post operative sinus disability 
or whether the headaches were due to 
other factors.  A complete rationale must 
be given for all opinions and conclusions 
expressed. 

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the claim for a 
higher initial rating for post operative 
left sinus condition, residuals of a 
shell fragment wound.  For the period 
prior to October 7, 1996, the claim 
should be considered only with respect to 
the former criteria for rating 
respiratory disorders.  See VAOGCPREC 3-
2000 (April 10, 2000).  For the period 
from October 7, 1996, the RO must 
consider both the former and the new 
schedular criteria for the rating of 
respiratory disorders, and rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  When readjudicating 
the claims the RO must also take into 
consideration the applicability of staged 
ratings.  See Fenderson v. West, 12 Vet. 
App 119 (1999).  The RO should also 
consider whether the claim should be 
referred to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2000).

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. SMITH
	Acting Member, Board of Veterans' Appeals



 


